PER CURIAM.
This case is an action to recover the damages *153which, resulted from the killing of a female Walker treeing hound. Judgment was entered on a jury verdict in favor of plaintiff in the sum of $1,000.
Defendant contends there was insufficient evidence of the dog’s fair market value to support the judgment.
There was evidence from a witness, whose' qualifications as an expert are not challenged, that he had seen the dog and heard her voice, that she " * was the prettiest dog I have ever saw,” and that her market value was in excess of $1,000. Defendant claims the witness’s testimony is insufficient because the witness also testified that he had not hunted with the dog and her ability to hunt would affect her price. However, he was asked the following question and gave the following answer:
“Q. * * * Your evaluation of the dog, then, is based upon show points, is that correct?
“A. What my eyes can see.”
It is our opinion that there was sufficient evidence of the dog’s value without respect to whether she could hunt well or not.
The judgment of the trial court is affirmed.